MEMORANDUM OF DECISION.
On appeal from a judgment of the Superior Court, Cumberland County, affirming his conviction in the District Court, Portland, of operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Supp.1986), Michael F. McQuade contends that the trial court erred in finding that the arresting officer had sufficient articulable facts to justify the stop of the car driven by McQuade. Viewing the evidence in the light most favorable to the State, we hold that the trial court properly found that the intrusion was warranted because the arresting officer had sufficient specific articulable facts to give rise to a reasonable suspicion of criminal activity. See State v. Chapman, 495 A.2d 314, 317 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.